Mb. Chief Justice Hernández
delivered the opinion of the court.
*233By a public deed executed before Notary Andrés Mena Latorre in Caguas on January 31, 1919, Etcrvina Fragoso, widow of Lisardi, sold to María Susana Delgado and lier husband, Pacífico Acosta, a frame house with a zinc roof on Campio Alonso Street, Caguas, for the sum of $725. The spouses Acosta-Delgado stated in the deed for the purposes of the record in the registry of property that the house purchased was the separate property of the wife, María Susana Delgado, because the purchase price was the proceeds of the sale of a half interest in a house which she inherited from her deceased mother and from half of the rents of another house given her by her parents, José Monserrate Delgado and Patricia López.
The deed having been presented for record in the Begis-•try of Property of Caguas, the registrar recorded it on February 7, 1919, with the curable defect that it was not proved that the money invested by María Susana Delgado in the purchase of the house belonged exclusively to her.
That decision was appealed from as to the curable defect assigned and is now before us for consideration.
The decision appealed from conforms to the law.
Section 1322 of the -Civil Code provides that “all the property of the marriage shall be considered as partnership property until it is proven that it belongs exclusively to the husband or to the wife.” ITence, when the husband or the wife seeks to record real property as the separate property of either, that statute is strictly applicable. Igartúa v. Registrar of Property, 21 P. R. R. 43, and Batista v. Registrar of Property, 21 P. R. R. 78.
The proof required b^ the code is more than the joint statement of the spouses.that the property belongs exclusively to one or the other. Feliú et al. v. Registrar of Property, 16 P. R. R. 28. And if affidavits are not admissible to prove the private character of such property (Brae v. Registrar of San Juan, 23 P. R. R. 696), a fortiori statements or *234declarations in a deed can not be considered sufficient for that purpose.
In the present case the money invested in the purchase of the house is said to have proceeded from the sale of the half of a house belonging to the wife and from the rents of another house which she had acquired by gift, and the origin of the money could easily be proved because the property referred to is subject to record in the registry.
That part of the registrar’s decision appealed from should be

Affirmed.

Justices Wolf, del Toro, Aldrey and Hutchison concurred.